


Exhibit 10.3

 

 

Name of Subscriber(s):

RONALD J. SAUL and

 

ANTONETTE G. SAUL as joint tenants

 

 

THE SECURITIES REFERENCED IN THIS AGREEMENT WILL BE ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES ACT PURSUANT TO APPLICABLE EXEMPTIONS. WITHOUT SUCH
REGISTRATION, SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER, EXCEPT UPON DELIVERY TO THE
COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER
EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY SUCH
TRANSFER WILL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.

 

HYDRON TECHNOLOGIES, INC.

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into as of
October 3, 2007, by and between RONALD J. SAUL and ANTONETTE G. SAUL, as joint
tenants (“Subscriber”), and HYDRON TECHNOLOGIES, INC., a New York corporation
(the “Company”).

 

RECITALS:

 

A.        The Company is offering for purchase (the “Offering”), on a limited
and private basis to “accredited investors,” as such term is defined in Rule
501(a) under the Securities Act of 1933, as amended (the “Securities Act”),
1,400,000 units (the “Units”), comprised of one (1) share (individually a
“Share” and collectively, the “Shares”) of its Common Stock (the “Common
Stock”), and one (1) warrant for the purchase of one (1) share of Common Stock
(individually, a “Warrant” and collectively, the “Warrants”) for an aggregate
purchase price of up to ONE HUNDRED SEVENTY FIVE THOUSAND DOLLARS AND NO CENTS
($175,000.00), or $0.125 per Unit (the “Purchase Price”).

 

B.        The Company’s Common Stock is registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is quoted
on

 

1

--------------------------------------------------------------------------------




the OTC Bulletin Board. The Shares and the Warrants included in the Units will
not be registered under the Securities Act or any state securities laws in
reliance on certain exemptions from registration provided under Rule 506 of
Regulation D promulgated under the Securities Act and Section 4(2) of the
Securities Act and the preemption from registration requirements under state
securities laws provided by Section 18 of the Securities Act.

 

C.        Subscriber may pay the Purchase Price by wire transfer, certified,
bank or cashier’s check or other immediately available funds, or by the
presentation and delivery for cancellation of the principal amount of that
certain promissory note dated August 14, 2007 in the principal amount of Twenty
Five Thousand Dollars, No Cents ($25,000.00). The Company will pay Subscriber
the accrued and unpaid interest on the Note through the date of the closing of
the purchase of Units.

 

AGREEMENT:

 

NOW, THEREFORE, the Subscriber hereby agrees as follows:

1.         Subscription. The Subscriber hereby subscribes for and agrees to
purchase the number of Units indicated on the signature page of this Agreement.
This Subscription may be rejected in whole or in part by the Company at anytime
in its sole discretion. If the Subscription is rejected, all funds received from
the Subscriber, if any, will be returned without interest thereon or deduction
therefrom, and, thereafter, this Agreement shall be of no further force or
effect.

2.         Subscriber’s Acknowledgment of Restrictions on Transfer; No Right to
Require Registration. THE UNDERSIGNED SUBSCRIBER UNDERSTANDS THE OFFER AND SALE
OF THE SHARES, INCLUDING SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS
(COLLECTIVELY, THE ‘SECURITIES”), HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OR ANY STATE SECURITIES OR “BLUE SKY” LAWS (COLLECTIVELY, “SECURITIES LAWS”)
PURSUANT TO APPLICABLE EXEMPTIONS. WITHOUT SUCH REGISTRATION, SUCH SECURITIES
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED AT ANY TIME
WHATSOEVER, EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER
OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY
TO THE COMPANY TO THE EFFECT THAT ANY SUCH TRANSFER WILL NOT BE IN VIOLATION OF
THE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED THEREUNDER.
ADDITIONALLY, THE SUBSCRIBER ACKNOWLEDGES THAT THE COMPANY IS NOT OBLIGATED TO
REGISTER THE SECURITIES UNDER THE SECURITIES LAWS. SUBSCRIBER FURTHER
UNDERSTANDS THAT THE TRANSFER OF THE SECURITIES IS SUBSTANTIALLY RESTRICTED BY
THE SECURITIES LAWS AND BY THE ABSENCE OF AN ACTIVE TRADING MARKET FOR THE
COMMON STOCK

 

2

--------------------------------------------------------------------------------




AND THE ABSENSE OF ANY MARKET FOR THE WARRANTS. THE SUBSCRIBER ACKNOWLEDGES THAT
THE RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES ARE SUBSTANTIAL AND
MAY REQUIRE THE SUBSCRIBER TO HOLD THE SECURITIES INDEFINITELY. THE SUBSCRIBER
HEREBY REPRESENTS AND WARRANTS THAT THE SUBSCRIBER HAS ADEQUATE MEANS OF
PROVIDING FOR THE SUBSCRIBER’S CURRENT NEEDS AND POSSIBLE PERSONAL CONTINGENCIES
AND HAS NO NEED FOR LIQUIDITY OF THE SECURITIES.

 

3.         Subscriber Representations and Warranties. The Subscriber represents
and warrants as follows:

 

A.        The Subscriber has been provided with and reviewed the Company’s
quarterly report on Form 10-QSB for the period ended June 30, 2007 and its
annual report on Form 10-KSB for the year ended December 31, 2006 (collectively,
the “SEC Reports”) and has the opportunity to review any and all filings by the
Company with the Securities Exchange Commission (“SEC”) under the Exchange Act
(the “SEC Filings”).

 

B.        The Subscriber understands that: (i) an investment in the Units is a
speculative investment that involves a high degree of risk, including the risk
of loss of the entire investment of the Subscriber in the Company; (ii) no
federal or state agency has passed upon the adequacy or accuracy of the
information made available to the Subscriber, or made any finding or
determination as to the fairness for investment, or any recommendation or
endorsement of the Units as an investment; (iii) there will be restrictions on
the transferability of the Shares and Warrants comprising the Units under the
Securities Laws, and there will be no public market for the Shares or Warrants,
and, accordingly, it may not be possible for the Subscriber to liquidate its
investment in the Units; (iv) there is no assurance that the Company will ever
be profitable, or that the Subscriber’s investment in the Units will increase in
value or ever be recoverable; and (v) although the Subscriber is not obligated
to purchase additional shares of the Company’s capital stock, the Company may
sell additional shares of capital stock, and borrow money on behalf of the
Company secured by the assets of the Company.

 

C.        The Subscriber hereby acknowledges and understands (i) the risks
inherent to investments in general, and to this investment in particular, and
(ii) none of the SEC or the Department of Financial Services of the State of
Florida or any other department or agency of any other jurisdiction, have passed
upon the adequacy or accuracy of the disclosure provided to investors in
connection with an investment in the Units or approved or disapproved an
investment in the Units.

 

D.        The Subscriber’s financial condition is such that it has no need for
liquidity with respect to its investment in the Units to satisfy any existing or
contemplated undertaking or indebtedness and is able to bear the economic risk
of its investment in the Units for an indefinite period of time, including the
risk of losing all of its investment.

 

3

--------------------------------------------------------------------------------




E.        Subscriber has full power and authority and has taken all action
necessary to permit it to execute and deliver this Agreement and all other
agreements, instruments and other documents contemplated by this Agreement to
which it is a party (the “Related Documents”), and to perform its obligations
hereunder and thereunder and none of such actions will violate any applicable
law, regulation, order, judgment or decree, or result in the breach of or
constitute a default under (or an event which, with notice or lapse of time or
both would constitute a default) under any agreement, instrument or
understanding to which the Subscriber is a party or by which he, she or it is
bound. This Agreement and each of the Related Documents to which he, she or it
is a party constitutes, or when executed and delivered by Subscriber will
constitute, a legal, valid and binding obligation of Subscriber, enforceable
against Subscriber in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors,
equitable principles limiting rights to specific performance and other equitable
remedies.

 

F.        The Subscriber acknowledges that neither the Company nor any
representative of the Company has made any representations or warranties in
respect of the Company’s business or profitability and that it is relying solely
in that regard on the disclosures contained in the Company’s SEC Filings.

 

4.         No Representations. Subscriber represents and warrants that in making
the decision to purchase the Units herein subscribed for, Subscriber has relied
solely upon independent investigations made by Subscriber, and the Subscriber
further represents and warrants that the Subscriber is not acquiring the Units
as a result of any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media, any seminar or any
solicitation by a person not previously known to the Subscriber, and that
Subscriber is not aware of any general solicitation or general advertising
regarding the purchase of the Units. The Subscriber acknowledges and confirms
that it is not relying upon any statement, representation or warranty made by
the Company or its representatives in making a decision to subscribe for the
Units. Any information obtained by Subscriber from the Company may not be
complete or accurate as of any date subsequent to the date provided or such
earlier date applicable to the information, may include information about
business plans of the Company that may not be consummated and may include
statements, estimates and projections that are highly speculative.

 

5.         No Commission or Brokerage Fee. The Subscriber represents that the
Subscriber has no knowledge of any commission, brokerage fee or other
remuneration being paid or to be paid directly or indirectly related to the sale
or solicitation of the sale of the Units.

 

6.         Investment Intent. The Subscriber hereby represents and warrants that
the Subscriber is acquiring the Units solely for the account of the Subscriber
for investment purposes only and not for distribution or resale to others. The
Subscriber represents that the Subscriber will not resell or offer to resell any
Units except in strict compliance with all applicable Securities Laws.

 

4

--------------------------------------------------------------------------------




7.         Residency. The Subscriber represents and warrants that the Subscriber
is a bona fide resident of the state set forth as his/her address below, and the
undersigned agrees that if his/her principal residence changes prior to his/her
purchase of the Units, he/she will promptly notify the Company.

 

8.         Reliance on Representations. The Subscriber understands that the
Company, and its directors and officers will be relying on the accuracy and
completeness of all matters set forth in this Agreement, and the Subscriber
represents and warrants to the Company and its directors and officers that the
information, representations, warranties, acknowledgments and all other matters
set forth herein with respect to the Subscriber are complete, true and correct
and does not fail to include any material fact necessary to make the facts
stated, in light of the circumstances in which they are made, not misleading,
and may be relied upon by them in determining whether the offer and sale of the
Units to the Subscriber is exempt from registration under the Securities Laws,
and the Subscriber will notify them immediately of any change in any statement
made herein that occurs prior to the consummation of the purchase of the Units
hereunder.

 

9.         Entity Existence. If the Subscriber is a corporation, entity, trust,
employee benefit plan, individual retirement account, Keogh plan, or other
tax-exempt entity, it was not formed for the purpose of acquiring the Units, it
has been in existence for more than 90 days prior to the date hereof, it is
authorized and qualified to become an investor in the Company, and the person
signing this Agreement on behalf of such entity has been duly authorized by such
entity to do so.

 

10.       Individual Accreditation. The Subscriber, if an individual, has a net
worth in excess of $1,000,000.00 and/or has an individual income in each of the
two most recent years in excess of $200,000.00 and has a reasonable expectation
of reaching the same level of income in the current year.

 

11.       Entity Accreditation. The undersigned, if an entity, has a net worth
in excess of $5,000,000.00, was not formed for the purposes of acquiring the
Units, and the decision to invest is being made by an individual meeting the
requirements described in Section 11 hereof. Alternatively, if the Subscriber
does not meet the requirements of the preceding sentence, each of its equity
owners are individuals meeting the requirements described in Section 12 hereof.

 

12.       Confirmation. All information that the Subscriber has provided
anywhere in this Agreement concerning the Subscriber and the Subscriber’s
financial position is correct and complete as of the date set forth below, and
if there should be any material change in such information prior to the
acceptance of the Subscriber’s subscription for Units that is being purchased,
the Subscriber will immediately provide such information to the Company.

 

13.       Indemnification. Subscriber hereby agrees to indemnify and hold
harmless the Company, and its stockholders, directors, officers, employees,
agents and

 

5

--------------------------------------------------------------------------------




attorneys against any and all losses, claims, demands, liabilities and expenses
(including reasonable legal or other expenses) incurred by each such person in
connection with defending or investigating any such claims or liabilities,
whether or not resulting in any liability to such person, to which any such
indemnified party may become subject under the Securities Act, under any other
statute, at common law or otherwise, insofar as such losses, claims, demands,
liabilities and expenses (a) arise out of or are based upon any untrue statement
of a material fact made by Subscriber and contained in this Agreement, or (b)
arise out of or are based upon any breach of any representation, warranty or
agreement contained herein.

 

14.       Risks of Investment. An investment in the Company is subject to
substantial risks. Subscriber is urged to carefully review with the Company and
the Subscriber’s financial, legal and accounting advisers all risks pertaining
to an investment in the Company prior to making a decision to purchase any Units
and in particular is urged to carefully review the Company’s SEC Filings and the
Company’s financial statements included therein.

 

15.       Miscellaneous.

 

A.        Severability. In the event any portions of this Agreement are found to
be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void portions were deleted.

 

B.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

C.        Governing Law; Venue. This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
thereof shall be governed or interpreted according to the laws of the State of
Florida, without giving effect to the conflict of laws provisions thereof.

 

D.        Entire Agreement; Amendment; Waiver. This Agreement constitutes the
entire Agreement between the parties and supersedes all prior oral and written
agreements between the parties hereto with respect to the subject matter hereof.
Neither this Agreement nor any provision hereof may be changed, waived,
discharged or terminated orally, except by a statement in writing signed by the
party or parties against whom enforcement or the change, waiver, discharge or
termination is sought.

 

E.        Section Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.

 

6

--------------------------------------------------------------------------------




F.        Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements contained herein shall survive the
delivery of, and payment for, the Units.

 

G.        Assignability. This Agreement and the rights and obligations
hereunder, and the Units contemplated to be purchased hereunder, are not
transferable or assignable by the Subscriber, and any such attempted transfer or
assignment shall be void ab initio.

 

H.        Benefit. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their legal representatives, successors, and assigns.

 

I.         Restrictive Legend. Each certificate evidencing Shares or Warrants
and each certificate evidencing Warrant Shares shall bear a legend in the form
of Annex A hereto.

 

7

--------------------------------------------------------------------------------




            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date of acceptance set forth beneath the date of the last signature hereon.

 

Subscription Amount:

100,000 Units

 

Purchase Price:

$12,500

 

(Number of Units multiplied by $0.125 per Unit)

 

 

IF INDIVIDUAL SUBSCRIBER:

 

XXX-XX-XXXX

Ronald J. Saul

Social Security Number

Print Name of Individual Subscriber

 

10/3/2007

/s/ Ronald J. Saul

Date of Subscriber’s Execution

Signature of Subscriber

 

 

Antonette G. Saul

 

Print Name of Individual Subscriber

 

 

/s/ Antonette G. Saul

 

Signature of Subscriber

 

8

--------------------------------------------------------------------------------




Number and Street of Principal Residence

or Business Address

 

3999 Benden Circle

Address

 

Murrysville, PA 15668

City, State and Zip Code

 

724-327-4036

Telephone Number

 

724-327-4036

Fax Number

 

Manner in which the Units are to be held:

 

______

Individual Ownership

______

Tenants-in-Common

      X     

Joint Tenants with Right of Survivorship

______

Community Property

______

Entity

______

Trust

______

Corporation

______

Other (please indicate) _________________________

 

 

[THIS SPACE INTENTIONALLY BLANK]

 

 

9

--------------------------------------------------------------------------------




ACCEPTANCE

 

By signing below, the undersigned accepts the foregoing subscription in
accordance with the terms hereof.

 

HYDRON TECHNOLOGIES, INC.,

a New York corporation

 

By: /s/ Ronald J. Saul

Print Name: Ronald J. Saul

Title: Authorized Person

 

Dated: 10/3/2007

 

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 

10

--------------------------------------------------------------------------------




ANNEX A

 

RESTRICTIVE STOCK LEGEND

 

 

Shares of the Common Stock (“Common Stock”) offered hereby and shares of Common
Stock issuable upon exercise of a Common Stock purchase warrant (“Warrant”)
offered hereby, of Hydron Technologies, Inc., a New York corporation (the
“Company”), are subject to certain restrictions on transfer under federal and
applicable state securities law. Certificates evidencing shares of Common Stock,
Warrants and shares of Common Stock issued upon exercise of Warrants shall bear
the following restrictive legend with respect to such restrictions:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Act”), or applicable state securities laws. They may not be sold,
offered for sale, pledged or hypothecated in the absence of a registration in
effect with respect to the securities under the Act and registration or
qualification under applicable state securities laws or, if reasonably requested
by the Company, an opinion of counsel satisfactory to the Company that such
registration or qualification is not required.”

 

A-1

--------------------------------------------------------------------------------